698 S.E.2d 399 (2010)
Cleo Edward LAND, Sr., and Raymond Alan Land, on behalf and derivatively on behalf of Eddie Land Masonry Contractor, Inc., Plaintiffs,
v.
Cleo Edward LAND, Jr., Nancy K. Land, and Ed Die Land Masonry Contractor, Inc., Defendants.
No. 62P10.
Supreme Court of North Carolina.
June 16, 2010.
James G. Exum, Jr., L. Cooper Harrell, Greensboro, for Cleo Edward Land, Jr., et al.
Jennifer T. Harrod, Greensboro, for Cleo Edward Land, Sr., et al.
Prior report: ___ N.C.App. ___, 687 S.E.2d 511.

ORDER
Upon consideration of the petition filed on the 9th of February 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."